In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
JACOB JAMES CAMPBELL,    *                           No. 13-121V
             Petitioner, *                           Special Master Christian J. Moran
                         *
                         *                           Filed: February 13, 2015
v.                       *
                         *                           Stipulation; Hepatitis A (“Hep A”);
                         *                           Hepatitis B (“Hep B”); Measles-
SECRETARY OF HEALTH      *                           Mumps-Rubella (“MMR”) vaccines;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”);
             Respondent. *                           extreme pain; intermittent paralysis;
                         *                           nausea; burning sensations.
                         *
********************

Sean Greenwood, Scott Patton, PC, Houston, TX, for Petitioner;
Lynn Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On February 10, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Jacob Campbell on February 15, 2013. In his
petition, Mr. Campbell alleged that the hepatitis A (“Hep A”), hepatitis B (“Hep
B”), and/or Measles-Mumps-Rubella (“MMR”) vaccines, which are contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he
received on June 16, 2011, caused him to suffer Guillain-Barré (“GBS”), and
extreme pain, intermittent paralysis, and nausea and burning sensations. Petitioner
further alleges that he experienced the residual effects of this injury for more than
six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages on his behalf as a result of his condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Respondent denies that the Hep A, Hep B, and/or MMR vaccines caused
petitioner to suffer from GBS, or any other injury, and denies that petitioner’s
current disabilities are sequelae of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $155,000.00 in the form of a check payable to petitioner,
        Jacob James Campbell. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-121V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:13-vv-00121-UNJ Document 53 Filed 02/10/15 Page 1 of 5
Case 1:13-vv-00121-UNJ Document 53 Filed 02/10/15 Page 2 of 5
Case 1:13-vv-00121-UNJ Document 53 Filed 02/10/15 Page 3 of 5
Case 1:13-vv-00121-UNJ Document 53 Filed 02/10/15 Page 4 of 5
Case 1:13-vv-00121-UNJ Document 53 Filed 02/10/15 Page 5 of 5